Citation Nr: 0511007	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  94-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
(GU) disability, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for endocrine 
disability (other than non-malignant thyroid nodular 
disease), to include as due to exposure to ionizing 
radiation.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In particular, the 
veteran appeals an August 1991 decision that denied service 
connection for genitourinary and endocrine disorders.  These 
issues were the subjects of prior Board remands dated in 
December 1996 and November 2000.

The veteran also appeals a September 2003 rating action that 
awarded a 50 percent disability rating for his PTSD and 
denied entitlement to TDIU.  

During the course of the appeal, the veteran testified at 
hearings before the RO in January 1999 and the Board in 
February 2005.  Transcripts of these hearings have been 
associated with the claims folder.  

The issues of entitlement to service connection for 
genitourinary and endocrine disabilities are addressed in the 
REMAND that follows the order section of this decision.




FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and nearly total social impairment.

2.  The veteran's service-connected colon cancer is presently 
assigned a 100 percent schedular disability evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

2.  The issue of entitlement to a TDIU is moot.  Vettese v. 
Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidentiary Background

Service connection for PTSD was granted by the RO in November 
1993 as the evidence showed that the veteran had a diagnosis 
of PTSD related to inservice combat stressors.  An initial 
disability evaluation of 30 percent was assigned as the 
evidence showed symptoms productive of definite social and 
industrial impairment.  While the veteran filed a timely 
notice of disagreement with this decision, the evidence does 
not show that he perfected an appeal of the decision after 
being furnished with a statement of the case in November 
1994.

Subsequent VA outpatient treatment records dated from June 
1998 to March 2003 show treatment for various disabilities 
including PTSD.  During this time, the veteran complained of 
occasional nightmares and flashbacks to the Korean War.  He 
needed medication for depression and anxiety.  A Global 
Assessment of Functioning (GAF) score of 55 was recorded in 
November 1998.  

Treatment records dated in August and November 2000 indicate 
that his appetite was fair.  While his sleep was poor in 
August, it had improved by November.  He was well dressed and 
groomed with good personal hygiene.  He appeared his stated 
age and had good eye-to-eye contact.  He was cooperative and 
pleasant with coherent and relevant speech.  His affect was 
depressed but appropriate to his mood.  He denied any 
suicidal or homicidal ideations.  He had no visual or 
auditory hallucinations.  His memory was intact and his 
sensorium was clear.  He was oriented in all 4 spheres with 
average intelligence.  His judgment and insight were fair.  A 
diagnosis of PTSD with a GAF of 70 was recorded.

A March 2001 VA Mental Hygiene Clinic (MHC) outpatient 
treatment record notes that the veteran was in a maintenance 
phase of treatment for his PTSD.  This disability was noted 
to be stable at that time.  His activities included gardening 
and working as a consultant at the company that he had 
retired from.  He was divorced and had gotten out of a new 
relationship.  He tried to be active.  He was well groomed 
and clean.  The examiner noted that the veteran looked 
"elegant."  He was polite.  His medication helped him to 
sleep.  His medication also helped with his depression, 
anxiety, nightmares, and flashbacks which were now reported 
to be rare.  The veteran did not want to rehash these 
symptoms and wanted to move forward.  He felt like a survivor 
rather than a victim.  A diagnosis of stable PTSD with a GAF 
of 70 was rendered.  

During medication recheck in July 2001, the veteran's PTSD 
was again noted to be stable with a GAF of 70.  His 
medications, including Prozac and Xanax, helped him to cope 
with intrusive thoughts about the war and his anxiety.  He 
continued to keep himself busy as a consultant and working 
part time in an on call position at the company where he 
previously worked.  No change in his mental status was noted; 
however, the veteran continued to complain of the "classic" 
PTSD symptoms.  

Similarly, a December 2001 outpatient treatment record 
indicates that the veteran's PTSD continued to be stable and 
controlled by medication.  He continued to keep himself busy 
after retirement.  He had just gotten back from North 
Carolina working as a consultant.  He worked every other 
week.  He had been divorced sine 1990 and had a son and grown 
grandchildren.  He reported flashbacks and nightmares, but 
stated that as long as he took his medication and kept 
himself busy, he was alright.  He denied suicidal and 
homicidal ideations as well as hallucinations.  A GAF of 70 
was recorded.

In August 2002, the veteran reported that his medication was 
helping him cope with his PTSD symptoms.  He was back to 
doing consulting work after suffering a fall that required 
several months of convalescence.  He reported a near death 
experience with an out of body experience associated with his 
fall.  However, he admitted that he had stopped taking his 
Prozac for several months prior to his fall.  The veteran was 
noted to be well groomed, coherent, and relevant.  He was 
goal directed and denied suicidal or homicidal ideations as 
well as hallucinations.  Again, a GAF of 70 was recorded.

A January 2003 treatment record indicates that the veteran 
just wanted to take medication for his PTSD.  He did not want 
to "rehash his trauma."  His main joy was his son with whom 
he had a close relationship.  His main distraction was his 
girlfriend.  Both his son and girlfriend kept him going.  It 
was noted that his sense of humor kept him young looking.  He 
talked about nightmares and flashbacks, but did not want them 
to pull him down.  He denied suicidal or homicidal ideations 
as well as hallucinations.  He wanted to continue with his 
medication to help him cope. He continued to work part time 
as a consultant.   Stable PTSD with a GAF of 70 was 
diagnosed.  

An April 2003 statement from Dr. Lupicino I. Bajamunde, the 
veteran's treating VA psychiatrist, indicates that the 
veteran was affected socially and occupationally by PTSD.  He 
was easily frustrated with people and did not get along well 
with people.  He had to quit his job in March 2003 as he 
could not get along with others.  He felt that he was looked 
down upon by others, including general managers and 
subcontractors.  His impulse control was poor.  He did not 
have anything to do with his brothers.  His PTSD resulted in 
poor concentration.  His anger came out verbally and he 
sometimes became argumentative.  His speech was illogical at 
times.  He was in near continuous panic and was unable to 
adapt to a stressful situation.  He continued to have 
nightmares and flashbacks of his trauma.  His symptoms were 
recently brought on by the war in Iraq.  His Prozac was 
increased and his alprazolam was continued.  PTSD with a GAF 
of 44 was diagnosed.

The veteran's claim for an increased rating for his PTSD and 
entitlement to TDIU was received by the RO in April 2003.   

A July 2003 outpatient treatment record indicates that the 
veteran reported that he took an early retirement in 1992.  
At that time, he was impatient and short tempered.  He had 
reported flashbacks on occasion when speaking to employees.  
He saw employees as enemies and felt threatened.  After his 
retirement, he became a consultant.  He continued to be 
confrontational and was always guarded.  He was seen as being 
too hard on employees.  He could not concentrate and was 
having problems sleeping.  These symptoms affected his 
performance.  He continued to have problems concentrating and 
could not be around people for long.  He became easily 
nervous and still had dreams about seeing bodies hanging and 
body bags waiting to be picked up.  He had flashbacks of 
being in the Navy and witnessing floating bodies.  The war in 
Iraq had brought back bad memories of Korea.  He was 
constantly anxious and had vague death wishes because of 
disturbing recurring intrusive thoughts about his trauma.  He 
also had dissociative experiences that were difficult to 
differentiate from a psychotic state.  Dr. Bajamunde 
concluded by opining that the veteran was unemployable due to 
severe social, occupational, and physical dysfunction due to 
his PTSD.  It was further felt that the veteran was totally 
and permanently disabled.  A GAF of 41 was assigned.

The veteran was afforded a VA psychiatric compensation and 
pension examination in August 2003.  The veteran reported 
that he had been married and divorced twice.  He had a 38-
year-old son with whom he got along very well.  He denied 
having close friends and had few casual social contacts.  He 
saw his siblings only occasionally.  He lived alone and spent 
time on his computer.  He watched television and went to a 
nightclub once every two weeks.  On examination, the veteran 
was alert, oriented, and attentive.  He appeared his stated 
age.  His mood was anxious and his affect was mood congruent.  
His speech was marked by anxiety and there was some mild 
evidence of psychomotor agitation.  His eye contact was fair 
and he was cooperative with the examiner.  His thought 
process was circumstantial and his thought content was devoid 
of any current auditory or visual hallucination.  Likewise, 
there was no evidence of delusional content.  He denied any 
current suicidal or homicidal ideations.  His memory was 
severely impaired for immediate information.  He also had 
some problems with recalling some dates in terms of recent 
and remote events.  He was not able to concentrate well 
enough to spell "world" backwards and had trouble 
interpreting a proverb.  He also had some problems with a 
repetition exercise; however, this could have been due to a 
hearing problem.  His intelligence was estimated to be in the 
average range.  He had fair insight into his current 
condition.  The diagnoses included PTSD and rule out 
cognitive disorder versus dementia.  A GAF of 51 was assigned 
for PTSD.  

The examiner noted that the veteran was exhibiting 
considerable symptoms associated with PTSD including daily 
intrusive thoughts about Korea.  The veteran also described a 
hypervigilant style and reported that he was weary of people.  
He reported avoidance behavior in terms of talking about his 
experiences in Korea and described emotional detachment from 
others.  Essentially, he stayed to himself.  His affect was 
anxious and constricted.  He slept only three to four hours 
and his sleep was disturbed.  He had nightmares once a week 
and described and demonstrated concentration problems.  This 
affected his reading and caused him to feel very tense.  He 
also reported anger problems that had resulted in the loss of 
relationships.  

His social adaptability and interactions with others appeared 
to be moderately to severely impaired.  Likewise, his ability 
to maintain employment and job duties in a reliable, 
flexible, and pleasant manner was moderately to severely 
impaired.  It was noted that this impairment was more in the 
severe range.  Overall, his level of disability appeared to 
be in the considerable range to at times a more severe range.  

By rating action in September 2003, the RO awarded an 
increased disability rating of 50 percent for the veteran's 
PTSD, effective from April 28, 2003, the date of receipt of 
his claim.  The veteran appealed this decision.

Dr. Bajamunde, in a statement dated in September 2003, opined 
that the veteran was competent to manage his finances.  He 
was aware of his assets, income, and expenses.  He knew how 
to make a transaction and the consequences of not paying a 
bill.  

In March 2004, Dr. Bajamunde reported that the veteran was 
less anxious and angry.  He was happy that he had an increase 
in his disability with some minimal back payment.  To the 
veteran, this meant that VA was starting to recognize his 
experiences in the war.  He was less depressed and claimed 
that Prednisone had helped his mood.  His main joy was his 
grandchild and his main distraction was the computer.  He 
visited with a buddy from the military and talked with him 
about old times.  This was therapeutic for the veteran.  He 
denied suicidal or homicidal ideations.  PTSD with a GAF of 
47 was recorded.  In a subsequent notation, Dr. Bajamunde 
reported that prior notes recorded in April, July and 
September 2003 addressed the veteran's social and 
occupational dysfunctions as well as his unemployability.  It 
was specifically noted that the July 2003 record detailed his 
stressors and how the veteran was totally and permanently 
disabled due to PTSD.

By rating action dated in July 2004, the RO awarded service 
connection for colon cancer.  A 100 percent disability 
evaluation was assigned, effective from March 29, 2004.

A November 2004 VA MHC treatment record notes that the 
veteran had recently undergone surgery for colon cancer.  He 
reported both good days and bad days.  He had just celebrated 
a good Thanksgiving with his brother and did not want to 
rehash his PTSD stressors.  In order to cope, the veteran 
joined civic community organizations, was busy with his 
computer, and saw his brother and some friends.  He 
ventilated his worries.  He continued to have the classic 
PTSD symptoms.  He denied suicidal or homicidal ideations and 
denied hallucinations.  PTSD with a GAF of 49 was diagnosed.

During his videoconference hearing before the Board in 
February 2005, the veteran reported that at times he felt 
that the only way to get rid of his problems was to get rid 
of himself.  He reported panic attacks in which he loses 
control.  He felt that he was living in the past.  These 
feelings occurred every day and woke him up at night 
sometimes.  He would often lash out at others.  He did not 
want anyone around him. His son was the only one that he had 
anything to do with.  Even so, he often got into arguments 
with his son when experiencing intrusive thoughts.  He was 
depressed all of the time and had to have things perfect.  He 
had flashbacks and nightmares.  The veteran indicated that he 
was 79 years old.  His son stated that he tried to stay with 
the veteran as much as possible.  He had to be careful in 
what he said to the veteran.  

II.  Analysis

Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based on a review of the pertinent evidence, the Board 
concludes that the medical evidence of record establishes 
that the veteran's PTSD is presently manifested by 
occupational and socia impairment that more nearly 
approximates total than the level required for a 70 percent 
evaluation.  As indicated above, the veteran's VA 
psychiatrist has opined that the veteran's PTSD alone results 
in occupational impairment of such severity as to render him 
permanently and totally disabled and unemployable.  His 
symptoms include nightmares, flashbacks, frequent intrusive 
thoughts of Korea, anxiety, nervousness, rage, depression, 
guilt, chronic sleep disturbances, poor concentration, severe 
difficulties in interpersonal relationships, hypervigilance, 
hyperstartle responses, and overall poor coping.  With the 
exception of his son and a few social associates, the veteran 
has lived in virtual isolation for several years.

Accordingly, a 100 percent disability rating is appropriate 
for the veteran's service-connected PTSD.  

TDIU Claim

As set forth above, the veteran's disability rating for his 
service-connected PTSD is increased to 100 percent.  
Likewise, he is also presently in receipt of a 100 percent 
evaluation for his service-connected colon cancer.  Total 
disability based upon individual unemployability contemplates 
a schedular rating less than total.  38 C.F.R. § 4.16(a) 
(2004).  Since the veteran in this case is entitled to 100 
percent schedular ratings for his service-connected PTSD and 
colon cancer, he is not eligible for a TDIU evaluation.  See 
Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  In 
essence a TDIU rating is moot as the veteran has a total 
rating based on his service-connected disability.  Therefore, 
as a matter of law, the veteran's claim for TDIU fails.


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the criteria governing the award of monetary 
benefits.

The issue of a total disability rating based on individual 
unemployability resulting from service-connected disability 
is moot.  


REMAND

The most recent supplemental statement of the case addressing 
the veteran's claims for service connection for genitourinary 
and endocrine disabilities was issued by the RO in April 
2003.  Since that time, additional evidence has been 
associated with the claims folder to include VA medical 
records and a May 2004 letter from the Defense Threat 
Reduction Agency.  

Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2004).  A review 
of the claims folder does not indicate that any such waiver 
has been received.  On the contrary, at the February 2005 
videoconference hearing before the undersigned, the veteran's 
representative indicated that further action was expected by 
the RO before recertification of these issues to the Board.  
Therefore, a remand is required to allow the RO to consider 
this additional evidence and to complete any necessary 
development before recertification of the appeal of these 
issues to the Board.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should undertake any 
development it determines to be 
indicated.

2.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for genitourinary and 
endocrine disabilities on a de novo 
basis.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action unless he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


